Title: From John Quincy Adams to Charles Francis Adams, 17 July 1825
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son.
					Washington 17 July 1825 
				
				Your Letter of the 2d. Instt. has remained some days unanswered, more from a repugnance in me to think at all upon the subject, than from any other cause.If as you say, you have destroyed the prospect of having any part assigned to you for Commencement, I agree with you in the opinion that it will be most comfortable for you, to be as far distant from Cambridge, on that day as you can—Under other circumstances, the expense which might have accrued in hospitality to your friends and mine, would most cheerfully have been born by me—But I consent that you should apply to President Kirkland for leave of absence, and that you should immediately come on here—With regard to your profession, I wish you to form your own determination I am not disposed to choose one for you, but for your own sake, rather than mine wish you to fix upon one for yourself.You will apply to your brother George for money to bear your expenses on your journey hither. Say, 75 Dollars—In the intense heat of the Season, while traveling Southward, be careful to expose yourself as little as possible to the affects of the Sun, and to avoid over fatigue—I am, your affectionate father
				
					John Quincy Adams
				
				
			